An action by a wife, appellant here, for a separation was consolidated with an action by her husband for, inter alia, annulment of their marriage and to impress a trust on real property, alleging that the purchase of the real property, in appellant’s name, was a joint venture to which he had contributed a substantial amount. She contends that the capital investment was borrowed from, or was advanced by, her mother solely on appellant’s behalf. Item 7 of appellant’s notice (to examine respondent before trial as to the joint venture) sought to examine him as to the sources of the funds allegedly paid by him toward the purchase price and the upkeep of the property. The appeal is from an order granting respondent’s motion to strike item 7 from the notice of examination. Order modified by striking from the first ordering paragraph the word “ granted ” and by substituting therefor the word “ denied,” and by striking from the second ordering paragraph the words “ in all other respects ”, As so modified, order affirmed, without costs. The examination is to proceed on five days’ notice. At issue are the respective contributions of the parties to the purchase and maintenance of the property, a material factor to be taken into consideration in determining the existence of a trust agreement. The appellant should be permitted to elicit from the respondent his version of the sources of the funds allegedly paid by him. Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ., concur.